Citation Nr: 0316381	
Decision Date: 07/17/03    Archive Date: 07/22/03	

DOCKET NO.  00-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1980 to September 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the appeal in June 
2001 and September 2002.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by no worse than level I hearing in the right ear 
and level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, as well as a May 2003 letter, informing them of the 
governing legal criteria, the evidence considered, the 
evidence needed to establish entitlement to the benefit 
sought, evidentiary development under the VCAA, as well as 
reasons for the decision reached.  In essence, the matter of 
"which information and evidence, if any, that the claimant is 
to provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded multiple VA examinations and 
treatment records have been obtained.  The veteran has been 
offered the opportunity to appear for a personal hearing, but 
has indicated that he does not desire a personal hearing.  He 
has also indicated that there are no further records that are 
available to be obtained.  Therefore, it is concluded that 
the VA has complied with the VCAA, and that the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Under the relevant schedular criteria for the evaluation of 
hearing loss the Board's determination of the degree of 
hearing impairment resulting from service-connected defective 
hearing is based on the results of controlled speech 
discrimination tests together with the average hearing 
threshold as measured by pure tone audiometry in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
Rating Schedule establishes 11 levels of auditory acuity, 
designated from level I for essentially normal hearing to 
level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Code 6100.

The report of a December 1999 VA audiology examination 
reflects that the pure tone thresholds at the designated 
frequencies were 50, 45, 55, and 55 on the right, and 50, 50, 
50, and 45 on the left.  The average pure tone threshold on 
the right was 51 and on the left was 49.  There was 
96 percent speech discrimination in the right ear and 88 
percent speech discrimination in the left ear.

The report of an October 2001 VA audiology examination 
reflects that the pure tone thresholds at the designated 
frequencies were 55, 50, 55, and 50 on the right, and 60, 55, 
50, and 50 on the left.  The average pure tone threshold on 
the right was 53 and on the left was 54.  There was 100 
percent speech discrimination in the right ear and 100 
percent speech discrimination in the left ear.

The report of a November 2002 VA audiology examination 
reflects that the pure tone thresholds at the designated 
frequencies were 55, 50, 55, and 50 on the right, and 55, 55, 
55, and 45 on the left.  The average pure tone threshold on 
the right was 53 and on the left was 53.  There was 96 
percent speech discrimination in the right ear and 92 percent 
speech discrimination in the left ear.

The above examination reports reflect that the scores that 
would result in the most severe degree of hearing loss 
correspond with level I hearing on the right and level II 
hearing on the left.  Since the veteran does not have a pure 
tone threshold that is 30 decibels or less at 1,000 Hertz and 
70 decibels or more at 2,000 Hertz or pure tone thresholds of 
55 decibels or more at each of the specified frequencies, the 
provisions of 38 C.F.R. § 4.86 are not for application.  In 
the absence of any competent medical evidence indicating that 
the veteran has greater hearing loss than that found on three 
separate examinations, and competent medical evidence 
indicating that his most severe hearing loss is recorded at 
level I on the right and level II on the left, a 
preponderance of the evidence is against a finding that the 
veteran has greater hearing loss than that indicated at the 
time of the three separate examinations.  With consideration 
that the veteran's hearing is shown to be at level I in the 
right ear and level II in the left ear, a preponderance of 
the evidence is against an evaluation greater than the 20 
percent that has been assigned.  38 C.F.R. Part 4, Diagnostic 
Code 6100.


ORDER

An evaluation greater than 20 percent for bilateral hearing 
loss is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

